                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


 MARC J. MURI, individually and on behalf of
 all others similarly situated,
                                        Plaintiff, 17-cv-00178-JMG-CRZ

               —against—
                                                            ORDER
 NATIONAL INDEMNITY COMPANY,

                                     Defendant.




       This matter comes before the court on the parties’ Joint Stipulation (Filing No. 143).
The court, being fully advised in the premises, finds that the Joint Stipulation should be
approved.


       On June 5, 2019, Plaintiff filed a Motion to Unseal (Filing No. 124), requesting “an
order unsealing Plaintiff’s Opposition to Defendant’s Motion for Summary Judgment
(Filing No. 105), together with the exhibits filed under seal in connection with that brief.”
Id. On July 15, 2019, the court entered an order, (Filing No. 140), permitting public access
to certain summary judgment exhibits. The court further required the parties to meet-and-
confer by July 29, 2019, regarding Plaintiff’s Opposition Brief and Exhibits 16,17, 20, 22,
37, and 45 in opposition to summary judgment.


       The parties have stipulated that, subsequent to the July 15 order, they have
reached an agreement regarding their dispute. As a result, the parties have asked the
court to approve a stipulation relieving them from further obligations to file redacted
summary judgment documents and releasing them from an obligation to meet-and-confer
regarding the same.


                                              1
       After review of the parties’ stipulation the court finds that the parties are under no
court-imposed obligation to further evaluate, file, redact, or meet-and-confer regarding
Plaintiff’s Opposition Brief or Exhibits 16,17, 20, 22, 37, and 45 in opposition to summary
judgment. Nothing in this order shall be construed to alter or amend the court’s previous
order at Filing No. 140, except as specifically related to Defendant’s Opposition Brief and
Exhibits 16,17, 20, 22, 37, and 45.


Accordingly, IT IS ORDERED:


   1) The request made in the parties’ Joint Stipulation is granted by the court. The
       parties need not meet and confer or file redacted copies of either Plaintiff’s
       Opposition Brief (Filing No. 105) or Exhibits 16, 17, 20, 22, 37, and 45 as described
       in paragraphs 2(a) and (b) of Filing No. 140.



       Dated this 26th day of July, 2019.




                                                  BY THE COURT:
                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge




                                             2
